10/21/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                        October 17, 2022

                    KLDW WYOCORP, INC v. REGINALD HALL

                  Appeal from the Chancery Court for Anderson County
                   No. 21CH3624      M. Nichole Cantrell, Chancellor
                        ___________________________________

                              No. E2022-00799-COA-R3-CV
                          ___________________________________


Because the order appealed from does not constitute a final appealable judgment, this Court
lacks jurisdiction to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, J.; D. MICHAEL SWINEY, C.J.; AND KRISTI M. DAVIS, J.

Reginald Hall, Oak Ridge, Tennessee, pro se appellant.

Robert Andrew Dziewulski, Knoxville, Tennessee, for the appellee, KLDW Wyocorp, Inc.

                                 MEMORANDUM OPINION1

        Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant, Reginald Hall, to show cause why this appeal
should not be dismissed for lack of subject matter jurisdiction after it became clear that
there was no final judgment from which an appeal as of right would lie. “A final judgment
is one that resolves all the issues in the case, ‘leaving nothing else for the trial court to do.’”
In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel.
McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not

       1
           Rule 10 of the Rules of the Court of Appeals provides:

       This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a
       formal opinion would have no precedential value. When a case is decided by
       memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
       not be published, and shall not be cited or relied on for any reason in any unrelated
       case.
have subject matter jurisdiction to adjudicate an appeal as of right if there is no final
judgment. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an
appeal from an interlocutory order is provided by the rules or by statute, appellate courts
have jurisdiction over final judgments only.”).

       The notice of appeal filed by appellant shows that appellant is appealing the Trial
Court’s order entered on June 6, 2022. The Trial Court entered two orders on June 6, 2022.
The first order, entered at 12:00 p.m., stayed a writ of possession “until such time as the
Plaintiff, KLDW is in compliance with the bond requirement under T.C.A. § 29-18-
130(b)(1).” In the second order, which was entered at 2:25 p.m., the Trial Court explained:
“No final hearing or trial has been held and therefore the court cannot issue a final order.”
The Trial Court further stated:

       As to the scheduling of the Jury Trial, this court will provide dates available
       for the Jury Trial in January 2023 to both parties and will issue a Scheduling
       Order once a date has been agreed upon by the parities.

                                            ***

       The General Sessions Order was not subject to be vacated by this court as
       the proceeding before this court is a de novo appeal. Therefore, the Motion
       to Vacate the lower court[’]s order is denied. The proper procedure is to go
       through the appeal process and not to vacate the Judgment.

                                            ***

       [T]he Appellant has continued to demonstrate a lack of understanding of the
       Rules of Civil procedure and a lack of understanding of the court’s orders as
       well as the Court Of Appeal’s orders by alleging that the court is withholding
       from him a final judgment. The court has attempted to explain on numerous
       occasions that there is no final judgment issued in this cause of action
       because the case has not been set for a final hearing or trial on the appeal.

       Appellant responded to our show cause order, but failed to show that a final
judgment has been entered. “Except where otherwise provided, this Court only has subject
matter jurisdiction over final orders.” Foster-Henderson v. Memphis Health Center, Inc.,
479 S.W.3d 214, 222 (Tenn. Ct. App. 2015). Because the June 6, 2022 order does not
constitute a final appealable judgment, this Court lacks jurisdiction to consider this appeal.
The appeal is hereby dismissed. Costs on appeal are taxed to the appellant, Reginald Hall,
for which execution may issue.

                                                         PER CURIAM

                                            -2-